The Honorable Bill Sample State Representative 2340 North Highway 7 Hot Springs, AR 71909-9694
Dear Representative Sample:
I am writing in response to your request for my opinion on the following questions:
1. Whether the Hot Springs Village Voice is a legal newspaper?
  2. Whether the Hot Springs Village Property Owners Association can use this newspaper to advertise their `Legal Notices'?
RESPONSE
Your first question requires a factual determination that is outside the scope of an opinion from this office. This office is not equipped or empowered as a factfinder to make a determination of this nature, which requires the application of specific statutory requirements to the particular facts surrounding the publication.
While I am therefore unable to definitively address this question, I have enclosed two opinions previously issued by this office (Att'y Gen. Op. Nos. 95-037 and 90-134), which address the general requirements for a newspaper to be classified as a "legal newspaper" eligible to publish legal notices. The relevant law does not appear to have changed since the issuance of these opinions. The requirements for a "legal newspaper" are set out in A.C.A. § 16-3-105 (Repl. 1999). Please note that I have also enclosed a copy of this Code section for your convenience.
Your second question also requires a factual determination under A.C.A. § 16-3-105, supra, based on the test detailed in the enclosed opinions, if indeed state law requires the Hot Springs Village Property Owners Association ("Association") to publish its legal notices in a "legal newspaper." You have provided no information in this regard, and I must note that to my knowledge, state law does not impose such a requirement on a property owners' association. Compare, e.g., A.C.A. § 14-93-117 and -123 (regarding property owners' improvement districts). But see A.C.A. § 4-33-141(b) (Repl. 2001) (regarding "notice" under the Arkansas Nonprofit Corporation Act).
Nevertheless, assuming that the Association is required to publish its legal notices in a "legal newspaper," the enclosed statute and opinions outline the general legal framework for the factual review.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh